DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bryant et al. (“A transparent conductive adhesive laminate electrode for high-efficiency organic-inorganic lead halide perovskite solar cells”) in view of Keite-Telgenbuscher et al. (US 2017/0101556) and Chen et al. (“A study of Inverted-Type Perovskite Solar Cells with Various composition Ratios of (FAPbI3)1-x(MAPbBr3)x”), and further in view of Park et al. (US 2015/0299523).
Regarding claims 1 and 4, Bryant et al. discloses an organic-inorganic hybrid solar cell comprising: 
a first electrode (FTO, see Figure 2);
a first common layer (TiO2, Figure 2) provided on the first electrode (FTO);
a light absorption layer (Al2O3 and infiltrated perovskite and perovskite capping, Figure 2) comprising a perovskite material provided on the first common layer (TiO2, Figure 2);
a second common layer (SpiroOMeTaD, Figure 2) provided on the light absorption layer (e.g. infiltrated perovskite and perovskite capping layer); and 
a conductive adhesive layer (PEDOT:PSS and PEDOT:PSS/TCA – transparent conductive adhesive, Figure 2) comprising a conductive composition provided on the second common layer (SpiroOMeTad) so as to be brought into contact with the second common layer (SprioOMeTad, see Figure 2); and 
a base material (PET/Embedded grid, Figure 2) on the conductive adhesive layer (PEDOT:PSS and PEDOT:PSS/TCA, see Figure 2);
wherein the conductive composition comprises a conductive material (PEDOT:PSS) and an adhesive material (e.g. acrylic adhesive, see 2nd paragraph of 2nd column of page 7500);
wherein PEDOT:PSS and acrylic adhesive (e.g. PSA or acrylic microemulsion pressure adhesive F46 Styccobond) have a solid content at 0.8 and 60% (see “Experimental Section”), or the content of the conductive material (PEDOT:PSS) in the conductive composition (PEDOT:PSS and acrylic adhesive) is found to be 1.32wt% (or 0.8/60.8), which is right within the claimed range of 1wt% to 40wt%.  
Bryant et al. teaches the base material (PET/Embedded grid, or PET and a metal layer) comprising a metallic film (see Ni mesh in Figure 2) and a protective film (see PET in Figure 2). 
Bryant et al. does not explicitly disclose using a metallic foil including one or more selected from the group consisting of silver (Ag), copper (Cu), molybdenum (Mo), nickel (Ni), iron (Fe), palladium (Pd), and an alloy thereof as a barrier film.
Keite-Telgenbuscher et al. discloses a carrier layer of polyester such as polyethylene terephthalate (or PET) comprises inorganic barrier layers include metals such as aluminum, silver, gold, nickel to function against one or more specific permeates, more particularly against 
It would have been obvious to one skilled in the art at the time before the effectively filing date of the claimed invention to modify the solar cell of Bryant et al. by using the metallic foil (or layer) of metals such as silver to function against one or more specific permeates, more particularly against water vapor and oxygen as taught by Keite-Telgenbuscher et al. in place of nickel (Ni)-mesh of Bryant et al. 
Bryant et al. teaches using CH3NH3PbI3-xClx (see 2nd column of page 7501), which has formula of AMX3. Modified Bryant et al. does not explicitly teach the perovskite having formula 2 as claimed.
Chen et al. teaches a perovskite having a formula of (FAPbI3)1-x(MAPbBr3)x with x varies from 0-1 (see “1. Introduction”), and more specifically 0.2, 0.4 and 0.6 (see fig. 3) to obtain different bandgaps (see fig. 4). Chen et al. also teaches it is known in the art that such perovskite provides a greater balance between electron transport and hole transport in cell (see “1. Introduction”) and would exhibit outstanding performance and power conversion efficiency (see “Abstract” and “4. Conclusions”). (FAPbI3)1-x(MAPbBr3)x corresponds to instant perovskite material of a compound having formula 2 as claimed, BaB’(1-a)M’X’zX”(3-z), wherein B of FA or HC(NH2)2+ is different from B’ of MA or CH3NH3 + (CnH2n+1NH3+ with n=1), M’ is Pb2+, X’ and X are each independently a halogen ion I and Br, n is 1, a is 0.8, 06 and 0.4 which is a real number in the range of 0< a < 1, and z is 2.4 (or 3x0.8), 1.8 (or 3x0.6) and 1.2 which is in the range 0< a < 3.
3)1-x(MAPbBr3)x as taught by Chen et al., because Chen et al. teaches it is known in the art that such perovskite material provides a greater balance between electron transport and hole transport in cell (see “1. Introduction”) and such perovskite material would exhibit outstanding performance and power conversion efficiency (see “Abstract” and “4. Conclusions”).
Bryant et al. discloses the conductive adhesive layer comprising an adhesive material (see 2nd paragraph of 2nd column of page 7500). Modified Bryant et al. does not explicitly disclose the adhesive material comprising an adhesive composition or a cured product of the adhesive composition, and the adhesive composition comprises a polymer derived from butylene.
Park et al. discloses an adhesive comprising an adhesive composition of a polymer derived from butylene (see [0019-0020]) or a cured product of the adhesive composition ([0093]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell of modified Bryant et al. by using the adhesive material comprising an adhesive composition comprising a polymer derived from butylene or a cured product of the adhesive composition as taught by Park et al., because Park et al. teaches such adhesive material would form a structure effectively preventing moisture or oxygen input to an organic electronic device from an external environment, have excellent mechanical characteristics such as handle-ability and processability and excellent transparency (see [0009] of Park et al.

/sq to 100/sq as claimed. MPEP 2112. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Bryant et al. (“A transparent conductive adhesive laminate electrode for high-efficiency organic-inorganic lead halide perovskite solar cells”) as applied to claim 6 above, in view of Oooka et al. (US 2016/0276611).
Regarding claims 7 and 8, modified Bryant et al. discloses an organic-inorganic hybrid solar cell as in claim 6 above, wherein Bryant et al. teaches using PEDOT as the conductive material for the conductive adhesive layer (e.g. conductive layer of the solar cell). 
Modified Bryant et al. does not teach the conductive material comprises a carbon-based material or metal particles, nor do they teach the carbon-based material comprises at least one material selected from the group consisting of carbon black, carbon nanotube, graphite, graphene, activated carbon, mesoporous carbon, carbon fiber, and carbon nano wire.
Oooka et al. teaches using conductive material of carbon- material such as graphene or carbon nanotube, metal particles (e.g. metal nano wire) or PEDOT/PSS to form an electrode ([0019], [0031]). 
Since Oooka et al. recognizes the equivalency of PEDOT/PSS and carbon-based material such as graphene and carbon nanotube or metal particles in forming the conductive adhesive International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Alternatively in regards to claim 9, modified Bryant et al. discloses an organic-inorganic hybrid solar cell as in claim 1, wherein Bryant discloses the conductive teaches using conductive material such as PEDOT:PSS for the conductive adhesive layer (or a conductive layer in the solar cell).
Bryant et al. does not explicitly teach the conductive adhesive layer (or the conductive layer of solar cell) is within a range of 0.01 /sq to 100 /sq.
Oooka et al. teaches a sheet resistance value of the conductive adhesive layer (or an electrode comprising PEDOT:PSS) is more preferred to be 50 /sq or less for the device of a current driven type such as photovoltaics, or solar cell (see [0020] and [0032]).
It would have been obvious to one skilled in the art at the time the invention was made to have adjusted the conductive material in the conductive composition of the conductive adhesive layer to obtain a sheet resistance value of 50 /sq or less as taught by Oooka et al., because /sq to 50 /sq of the range of 50 /sq or less disclosed by Oooka et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bryant discloses volume fraction of the PEDOT:PSS in the dry TCA was 0.0175 (p. 7503, 2nd col., Device Fabrication paragraph).
The examiner replies that Bryant discloses PEDOT:PSS and PSA (or acrylic adhesive) have a solid content quoted at 0.8 and 60% respectively (see the first paragraph under “Experimental Section”). Therefore, the (solid) content of the conductive material, e.g. PEDOT:PSS, in the composition of PEDOT:PSS and PSA (or the acrylic adhesive) is found to be 1.32wt% or 0.8/(60+0.8). 
Applicant argues that Park does not cure the defects of Bryant, e.g. teaching and adhesive comprising a polymer derived from butylene, because Park does not mention a conductive material and nothing in Park would have led an ordinary skill to replace acrylic adhesive to achieving conductivity well below a conventional percolation method as taught by Bryant. Applicant also cites In re Fritch, 23 USPQ2d 1780 (Fed. Cir. 1992) that the mere fact that prior may be modified to produce the claimed product does not make the modification obvious unless the prior art suggests the desirability of the modification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726